1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 7/6/2022. 
Claims 1-20 are pending.
Claims 1, 15 and 18 have been amended. 

Response to Arguments
Applicant's argument(s) filed on 6/24/2020 with respect to claim(s) 1-20 have been fully considered but they are not persuasive. 
In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1, 15 and 18 Applicant argues (Remark page(s) 11)
“In the interest of advancing prosecution, claim 1 now recites "wherein the schema data structure interfaces with the target system and comprises object information for an object supported by the target system and attribute information associated with the object." The Examiner cites the message library of Hastings for teaching the claimed schema data structure. See page 6 of Office Action. The message library of Hastings stores a set of messages sampled from prior communications with existing clients and target endpoints. See paragraph [0035] of Hastings. However, the message library of Hastings does not interface with the target system and does not include object information for an object supported by the target system and attribute information associated with the object.”
In response to argument [a], Examiners respectfully disagrees.
Hastings et al teaches this interpretation because "[0027]- [0028], an endpoint is typically managed by a connector server using a specific connector, which may refer to software that enables communication between a server and an endpoint system. Connectors are typically responsible for representing each of the object classes in an endpoint in a consistent manner. For example, connectors may translate add, modify, delete, rename, and search LDAP operations on objects into corresponding actions against the endpoint system. A connector may include at least two elements: the protocol and the data schema. In many cases, providing the data schema for the connector may not be problematic, as attributes are typically described in a data driven manner that can allow for mapping between different names/types using metadata at run time. [0071], for each type of endpoint (for example, OpenLDAP or MySQL), as well as for alternative configurations of an endpoint (e.g., different schemas), the universal connector is trained to learn the message structure of the endpoint. A goal of the training is to infer how to translate fields from the virtual directory's schema to the target endpoint's message structure for each operation type”.
		
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10644937B2. The instant claims are being anticipated by the patented application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent disclose the limitations in the instant application as follows:
Instant Application
Patent # US10644937B2
Claim 1
receiving, by an identity management system, a request to initiate a connector for each of a plurality of target systems;

 


for each of the plurality of target systems: connecting, by an instance of the connector, to a target system, wherein each of the plurality of target systems has a different instance of the connector; obtaining, by the instance of the connector, information regarding the target system; and

storing, by the instance of the connector, the obtained information.
Claim 1

receiving, by a management system, a request to initiate a connector for each of a plurality of target systems, wherein each of the plurality of target systems are System for Cross Domain Identity Management (SCIM) compliant or a customization of SCIM;

for each of the plurality of target systems:
connecting, by an instance of the connector, to a target system, wherein each of the plurality of target systems has a different instance of the connector; obtaining, by the instance of the connector, information regarding the target system; and

storing, by the instance of the connector, the obtained information;


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in U.S. Patent No. 10644937B2 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 1-20 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1, 11-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Voelcker et al (US 9141442 B1) in view of Hastings et al (US 20160267170 A1).
With respect to independent claims:
Regarding claim(s) 18,  Voelcker et al  teach a system comprising:  one or more processors; and a non-transitory computer-readable medium including instructions that, when  executed by the one or more processors, cause the one or more processors to:  receiving, by an identity management system, a request to initiate a connector for each of a plurality of target systems; (Voelcker; col.5  lines 35-45, Fig.2; the provisioning system 230 includes a connector creation module 232 and various connector modules 234 (often referred to herein simply as “connectors'). In order to provision one of the target systems 210, the connector creation module 232 can analyze the target system 210 and automatically build a connector 234 to the target system 210 based on this analysis. Some identity management features that the identity management system 120 can provide include single sign-on (SSO), which allows users 102 to log in to different systems 110 with the same credentials (or log in once for multiple systems 110), managing of user roles (e.g., to authorize user access to various resources), compliance and auditing, provisioning, and optionally other features.)
for each of the plurality of target systems: connecting, by an instance of the connector, to a target system of the plurality of target systems, (Voelcker; col.9, lines 25-50; in operation, the connector code 940 can create an instance of the web service proxy class, map the defined parameters, and call the selected method of the proxy class. Calling this method with the selected parameters can cause the proxy class to invoke the web service to populate the target system with the selected parameters.)
wherein each of the plurality of target systems has a different instance of the connector to the identity management system; (Voelcker; col.9, lines 25-50; create an instance of the connector by obtain information from the target system to access the target system. It would be obvious that the plurality of target systems has a different instance of the connector if the obtain information from different target systems are different. It would have been obvious to a person of ordinary skill to use wherein each of the plurality of target systems has a different instance of the connector as taught by Voelcker et al. The motivation/suggestion would have been because there is a need to reduce error and cost, and save time in account management. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.)
However, Voelcker et al fail to teach obtaining, by the instance of the connector, information regarding a schema of the target system; and storing, by the instance of the connector, the obtained information in a schema data structure, wherein the schema data structure interfaces with the target system and comprises object information for an object supported by the target system and attribute information associated with the object.
Hastings et al teach obtaining, by the instance of the connector, information regarding a schema of the target system; (Hastings; [0071], for each type of endpoint (for example, OpenLDAP or MySQL), as well as for alternative configurations of an endpoint (e.g., different schemas), the universal connector is trained to learn the message structure of the endpoint. A goal of the training is to infer how to translate fields from the virtual directory's schema to the target endpoint's message structure for each operation type. FIGS. 6A and 6B illustrate two alternative techniques for training the universal connector in accordance with embodiments of the present disclosure. The flowchart of FIG. 6A relies on some human input, while the flowchart of FIG. 6B is directed to unsupervised machine learning. In some embodiments, the training process may be applied not only for each type of endpoint, but also for alternative configurations of endpoints, particularly where the configuration is outside the previously observed training data.)
and storing, by the instance of the connector, the obtained information in a schema data structure. (Hastings; [0035], Fig.1 show the universal connector server 115 comprises the message library 130 storing a set of messages (including requests and/or associated responses) sampled from prior communications with (i.e., to and/or from) the existing client(s) 105 and the target endpoints 111A, 111B, . . . 111N by the message monitor 125.)
wherein the schema data structure interfaces with the target system and comprises object information for an object supported by the target system and attribute information associated with the object. (Hastings, [0027]- [0028], an endpoint is typically managed by a connector server using a specific connector, which may refer to software that enables communication between a server and an endpoint system. Connectors are typically responsible for representing each of the object classes in an endpoint in a consistent manner. For example, connectors may translate add, modify, delete, rename, and search LDAP operations on objects into corresponding actions against the endpoint system. A connector may include at least two elements: the protocol and the data schema. In many cases, providing the data schema for the connector may not be problematic, as attributes are typically described in a data driven manner that can allow for mapping between different names/types using metadata at run time. [0071], for each type of endpoint (for example, OpenLDAP or MySQL), as well as for alternative configurations of an endpoint (e.g., different schemas), the universal connector is trained to learn the message structure of the endpoint. A goal of the training is to infer how to translate fields from the virtual directory's schema to the target endpoint's message structure for each operation type.)
Therefore, it would have been obvious to a person of ordinary skill to use obtaining, by the instance of the connector, information regarding a schema of the target system; and storing, by the instance of the connector, the obtained information in a schema data structure, wherein the schema data structure interfaces with the target system and comprises object information for an object supported by the target system and attribute information associated with the object as taught by Hastings et al. The motivation/suggestion would have been because there is a need to improve information technology (IT) flexibility and/or operational efficiencies. Such identity management products can also reduce security risks by on-boarding new users faster, and/or by ensuring users are only granted access that is appropriate to their function. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	

Claim(s) 1 and 15 is/are substantially similar to claim 18, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 11, Voelcker-Hastings teaches the method of claim 1, further comprising:  for each of the plurality of target systems, authenticating the instance of the connector in response to the instance of the connector connecting to the target system. (Voelcker; col.4, lines 10-35, Fig.2; the provisioning system 230 includes a connector creation module 232 and various connector modules 234 (often referred to herein simply as “connectors'). In order to provision one of the target systems 210, the connector creation module 232 can analyze the target system 210 and automatically build a connector 234 to the target system 210 based on this analysis. Some identity management features that the identity management system 120 can provide include single sign-on (SSO), which allows users 102 to log in to different systems 110 with the same credentials (or log in once for multiple systems 110), managing of user roles (e.g., to authorize user access to various resources), compliance and auditing, provisioning, and optionally other features.)

Regarding claim(s) 12, Voelcker-Hastings teaches method of claim 11, wherein authenticating the instance is based on a custom authentication process associated with the target system. (Voelcker; col.5, lines 10-35, Fig.2; the provisioning system 230 includes a connector creation module 232 and various connector modules 234 (often referred to herein simply as “connectors'). In order to provision one of the target systems 210, the connector creation module 232 can analyze the target system 210 and automatically build a connector 234 to the target system 210 based on this analysis. Some identity management features that the identity management system 120 can provide include single sign-on (SSO), which allows users 102 to log in to different systems 110 with the same credentials (or log in once for multiple systems 110), managing of user roles (e.g., to authorize user access to various resources), compliance and auditing, provisioning, and optionally other features.)

Allowable Subject Matter
Claims 2-10, 13, 14, 16, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449